Citation Nr: 1619076	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  07-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for major depression.  

2.  Entitlement to a disability rating in excess of 10 percent for lumbar myosistis with L2 and L3 vertebral bodies irregularities, minimal posterior concentric bulging discs L2-3 and L4-5, mild depression L2-3 superior endplates towards the right, and mild degenerative changes (low back disability) prior to September 15, 2008, and in excess of 40 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemploability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to November 2003, including service in Kuwait, and for an additional two months and 25 days.  The Veteran had additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007 and October 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In a July 2008 decision, the Board denied the Veteran's claim for entitlement to a rating in excess of 10 percent for his lumbar spine disability.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  Additionally, in October 2008, the RO processed a September 2008 communication from the Veteran as a new claim notwithstanding the fact that the Veteran had also appealed the Board's July 2008 decision to the Court; the RO partially granted the Veteran's claim by assigning a 40 percent rating for his lumbar spine disability as of September 15, 2008-the date of the Veteran's new claim.  In October 2009, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's July 2008 decision and remand the case for further development.  That motion was granted by the Court in October 2009.

In August 2010, the Board remanded the case for additional development, the increased rating issue was again remanded in February 2012 when the Board additionally considered the issue of entitlement to a TDIU as part and parcel of the claim for an increased rating of the service connected lumbar-spine disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2014 rating decision, the Veteran was granted entitlement to service connection for major depressive disorder and assigned a rating of 30 percent disabling, effective February 20, 2009.  Later that month, the Veteran asked that his claim be reconsidered due to the fact that he felt his symptoms warranted a higher disability rating.  The Board interprets this as a Notice of Disagreement to the initial evaluation of 30 percent disabling, for major depressive disorder.  To date, the RO has not issued the Veteran a Statement of the Case with respect to entitlement to a higher initial evaluation for major depression.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Additionally, the Veteran was afforded a new VA examination for his spine disability in August 2015, regrettably, however, the examination report includes a report that the Veteran has intervertebral disc syndrome (IVDS) in one section of the examination but that he does not have that disorder in a later section.  Moreover, the examiner opined that he was unable to determine whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time without speculation.  The examiner explained that musculoskeletal disorders "could' cause functional limitations during repetitive use but that to describe the severity or significance "based on a possible future event" would be speculative.  As the findings of the August 2015 VA examiner fail to provide a complete picture of the Veteran's impairment due to his service-connected spine disability, the Board finds the August 2015 VA examination report to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  A new VA examination must be scheduled.

As the outcome of the Veteran's appeal regarding entitlement to a higher initial evaluation for a spine disability, may affect his TDIU claim; the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, the Board will not adjudicate the TDIU until entitlement to a higher initial evaluation for a spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative an SOC for the issue of entitlement to a higher initial evaluation for major depression.  In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal after issuance of the SOC.

2.  Schedule the Veteran for a VA spine examination to determine the current severity and extent of the Veteran's low back disability.  The examiner must review the claims folder in conjunction with the examination.  All required testing must be performed. 

The examiner must specifically comment on the impact of the Veteran's back disability on his occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back disability would preclude him from obtaining or maintaining gainful employment. A detailed rationale is required for the opinion provided.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, to include TDIU.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

	


